Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-12, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orchowski (US 2,690,757).

Orchowski discloses (see the embodiment of FIGS 3, 4 and description thereof including the description of the following reference characters in parentheses):
A pressure valve configured to be selectively coupled to a vessel, the pressure valve comprising: 
a housing (25, 26) defining an internal cavity (29), the housing including 
a vent aperture (into which 33 is threaded) configured to provide fluid communication between the internal cavity and ambient air surrounding the pressure valve, 
an accessory aperture (27) configured to couple an accessory to the housing, and 
a seal seat (30) positioned within the internal cavity fluidly between the vent aperture and the accessory aperture; and 
a pressure control assembly coupled to the housing, the pressure control assembly including 
an actuator (the “air chuck” described at col. 3 lines 42-46; alternatively see the obviousness analysis below), 
a shaft (34, 35) coupled to the actuator (they are functionally coupled when the actuator is used), the shaft including an end portion (35), and 
a seal (36; alternatively the seal is read as only the lower inclined surfaces of 36 which seal against 30 and 35) selectively engageable with the seal seat of the housing, the seal also selectively engageable with the end portion of the shaft (col. 4 lines 47-50 and 59-68), 
wherein the seal is configured to break a sealing engagement with the seal seat (30) to provide fluid communication between the vessel and the vent aperture in response to a desired positive pressure being reached within the vessel (as shown in FIG 4, col. 5 lines 27-46), 
is configured to break the sealing engagement with the seal seat (30) to provide fluid communication between the vessel and the vent aperture in response to an operator moving the actuator (this limitation defines a capability of the seal and seal seat, and does not amount to positive recitation of an operator; where an operator of Orchowski’s device could pull up on 34 to raise the seal thereby meeting this limitation), 
wherein the end portion (35) of the shaft is configured to break a sealing engagement with the seal to provide fluid communication between the vessel and the vent aperture in response to a negative pressure being reached within the vessel (this limitation defines a capability of the end portion and the seal in the presence of a negative pressure; where vacuum pressure at 27, 28 could overcome the force of spring 39 to pull 35 downward), and 
wherein the end portion (35) of the shaft is configured to break the sealing engagement with the seal to provide fluid communication between the vessel and the vent aperture in response to the operator moving the end portion of the shaft relative to the seal (this limitation defines a capability of the end portion and seal, and does not amount to positive recitation of the operator; where an operator of Orchowski’s device could push down on 34 to lower 35 away from the seal, thereby meeting this limitation).
Alternatively, should it be determined that Orchowski does not disclose the actuator (read as Orchowski’s “air chuck”) in combination with the second embodiment of FIGS 3 and 4, then see that Orchowski teaches (col. 3 lines 42-46) the use of an air chuck with a similar first embodiment (of FIGS 1, 2) to allow the use of a mechanical pump therewith.  To use a mechanical pump with Orchowski’s second embodiment (FIGS 3, 4), it would have been obvious to use an air chuck (read as the claimed “actuator”) therewith, as similarly taught by Orchowski at col. 3 lines 42-46.
2. The pressure valve of claim 1, wherein the pressure control assembly includes a first biasing member (40) that biases the seal into engagement with the seal seat (38), wherein the first biasing member is configured to allow the seal to break the sealing engagement with the seal seat in response to the desired positive pressure being reached within the vessel (spring 40 is compressed when moved from the closed position of FIG 3 to the open position of FIG 4, which could occur due to overpressure at 27, 28), and wherein the first biasing member is configured to allow the seal to break the sealing engagement with the seal seat by the end portion of the shaft moving the seal relative to the seal seat in response to the operator moving the actuator (an operator could also pull up on 34, thereby lifting the seal away from 30).
3. The pressure valve of claim 2, wherein the pressure valve assembly includes a cover (33) coupled to the housing, wherein the first biasing member is engageable with the cover (as shown in FIGS 3, 4), and wherein the pressure valve is configured to selectively change the desired positive pressure within the vessel in response to movement of the cover relative to the housing (col. 5 lines 4-12).
configured to allow the end portion of the shaft to break the sealing engagement with seal in response to the negative pressure being reached within the vessel, and wherein the second biasing member is configured to allow the end portion of the shaft to break the sealing engagement with the seal in response to the operator moving the end portion of the shaft relative to the seal (an operator could push down on 34, thereby moving 35 down and away from the seal).
5. The pressure valve of claim 4, wherein the pressure control assembly includes a disk (36, where the seal is read as the lower surfaces of 36) slidably coupled to the shaft, wherein the disk is biased away from the cover by the first biasing member (40), wherein the end portion (35) of the shaft is biased toward the disk by the second biasing member (39), and wherein the disk includes a vent passageway (through which 34, 35 extend) configured to provide fluid communication between the vent aperture and the vessel when the end portion of the shaft breaks the sealing engagement with the seal.
6. The pressure valve of claim 1, wherein the accessory aperture (27) is configured to couple the accessory selected from the group consisting of a pressure gauge and a gas inlet post to the housing (it is capable coupling such accessories, such as by connection of 26 to such an accessory).
8. The pressure valve of claim 1, wherein the pressure valve is configured to be selectively coupled to a beer brewing vessel (it is so capable, such as by connection of 26 to such an accessory).
9. A pressure valve configured to be selectively coupled to a vessel, the pressure valve comprising: 
a housing (25, 26) defining an internal cavity (29), the housing including
a vent aperture (in which 33 is threaded) configured to provide fluid communication between the internal cavity and ambient air surrounding the pressure valve,
an accessory aperture (27) configured to couple an accessory to the housing, and
a seal seat (30) positioned within the internal cavity fluidly between the vent aperture and the accessory aperture; and
a pressure control assembly coupled to the housing, the pressure control assembly including a seal (36; alternatively the seal is read as only the lower inclined surfaces of 36 which seal against 30 and 35) configured to break a sealing configured to break the sealing engagement with the seal seat to provide fluid communication between the vessel and the vent aperture in response to an operator moving an actuator of the pressure control assembly (these limitations are drawn to a capability of the seal itself, and do not amount to positive recitation of an actuator or an operator; in Orchowski positive pressure at 28 could lift the seal away from 38, or an operator could move an actuator, such as a pliers, to pull 34 upwards). 
10. The pressure valve of claim 9, wherein the pressure control assembly includes a biasing member (40) that biases the seal into engagement with the seal seat, wherein the biasing member is configured to allow the seal to break the sealing engagement with the seal seat in response to the desired positive pressure being reached within the vessel, and wherein the biasing member is configured to allow the seal to break the sealing engagement with the seal seat in response to the operator moving the actuator (these limitations are drawn to a capability of the biasing member, and do not amount to positive recitation of the actuator or operator; in Orchowski positive pressure at 28 could lift the seal away from 38, or an operator could move an actuator, such as a pliers, to pull 34 upwards.)
11. The pressure valve of claim 10, wherein the pressure valve assembly includes a cover (33) coupled to the housing, wherein the biasing member is engageable with the cover, and wherein the pressure valve is configured to selectively change the desired positive pressure within the vessel in response to movement of the cover relative to the housing (col. 5 lines 4-12).
12. The pressure valve of claim 9, wherein the accessory aperture (27) is configured to couple the accessory selected from the group consisting of a pressure gauge and a gas inlet post to the housing (it is so capable, such as by connection of 26 to such an accessory).
15. The pressure valve of claim 9, wherein the pressure valve is configured to be selectively coupled to a beer brewing vessel (it is so capable, such as by connection of 26 to such an accessory).
16. A pressure valve configured to be selectively coupled to a vessel, the pressure valve comprising: 
a housing defining an internal cavity, the housing including
a vent aperture (the opening in which 33 is threaded; alternatively 32) configured to provide fluid communication between the internal cavity and ambient air surrounding the pressure valve, and
a seal seat (30) positioned within the internal cavity such that the seal seat is configured to be fluidly between the vent aperture and the vessel; and
configured to break a sealing engagement with the seal to provide fluid communication between the vessel and the vent aperture in response to a negative pressure being reached within the vessel (this limitation defines a capability of the end portion and the seal in the presence of a negative pressure; where vacuum pressure at 27, 28 could overcome the force of spring 39 to pull 35 downward), 
the end portion of the shaft configured to break the sealing engagement with the seal to provide fluid communication between the vessel and the vent aperture in response to the operator moving the shaft relative to the housing (these limitations are drawn to a capability of the end portion and the seal, and do not amount to positive recitation of an operator; in Orchowski an operator could push 34 downward resulting in 35 moving downwardly and away from the seal).
17. The pressure valve of claim 16, wherein the pressure control assembly includes a biasing member (39) that biases (via 43) the end portion of the shaft into engagement with the seal, wherein the biasing member is configured to allow the end portion of the shaft to break the sealing engagement with seal in response to the negative pressure being reached within the vessel (such as if vacuum pressure were presented at 28 which overcomes the spring force of 39), and wherein the biasing member is configured to allow the end portion of the shaft to break the sealing engagement with the seal in response to the operator moving the shaft relative to the housing (an operator could push down on 34).
19. The pressure valve of claim 16, wherein the housing includes an accessory aperture (27) configured to couple an accessory selected from the group consisting of a pressure gauge and a gas inlet post to the housing (27 is so capable, such as by connection of 26 to such an accessory).

Claim(s) 7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as obvious over Orchowski.

Regarding claims 7, 13 and 20, Orchowski discloses the invention as claimed with exception to the container.  However it was well-known to use a similar pressure valve in a container having a liquid outlet as claimed in order to control the ingress/egress of a pressurized liquid and spillage, and it would have been obvious to use Orchowski’s 

Regarding claim 14, Orchowski discloses wherein the pressure valve is configured to selectively change the desired positive pressure within the vessel between a low pressure of 0 pounds per square inch (removal of 33) and an inherent high pressure which is proportional to common pressures used in tires (Orchowski discloses that the valve is used in tires).  Orchowski does not specifically disclose the upper range to exceed 15 pounds per square inch.  However because tires commonly need to be inflated to about 15psi, it would have been obvious to one of skill in the art at the time of filing to size Orchowski’s spring and other components such that the pressure is adjustable between 0 and 15psi as claimed.

Claim(s) 5 and 18 (claim 5 in the alternative) is/are rejected under 35 U.S.C. 103 as obvious over Orchowski in view of De See (US 3,108,610).
Orchowski does not disclose a separate disk which is coupled to the seal.  De See teaches that it was known in the art at the time of filing to use a separate disk (32) which is coupled to a resilient seal (31, 35).   To allow for better, resilient sealing in Orchowski’s valve, it would have been obvious to use separate resilient seal that is coupled to a disk, as taught by De See (in place of Orchowski’s member 36).  Note that De See similarly teaches an aperture through the disk, same as Orchowski, so the presence of this feature in Orchowski would not be modified by the obvious change.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,624,752 discloses a similar two-way pressure relief valve but which instead has the secondary spring located below the secondary valve head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/5/22